Title: To James Madison from George Washington, 1 December 1788
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Decr. 1st. 1788.
By a notification in the Pensylvania Packet, it appears that the Southern Mail was robbed on the 22d. Ult in the State of Delaware. As it was about, at least not far from the time, I wrote you fully in answer to your favor of the 5th. of Novr. I am anxious to know its fate. If it has not reached your hands I will upon intimation thereof transmit a duplicate of my sentiments respecting the Falls Estate. At present I shall only give fresh assurances, of what I hope you are fully persuaded, that I am—My dear Sir, Yr. Most Obedt. & Affecte Sert
Go: Washington
